Name: Commission Regulation (EEC) No 2618/81 of 8 September 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 9 . 81 Official Journal of the European Communities No L 256/9 COMMISSION REGULATION (EEC) No 2618/81 of 8 September 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 September 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 256/ 10 Official Journal of the European Communities 10 . 9 . 81 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs /Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 I 07.01-151 07.01 All New potatoes 774 147-99 47-22 113-11 12-91 23 487 52-52 10-20 1.2 07.01-31 I 07.01-33 I 07.01 D I Cabbage lettuce 3 261 626-23 199-27 474-24 54-52 99 122 221-65 42-46 1.3 07.01-45 i 07.01-47 f 07.01 F II Beans of the species Phaseolus 1 129 215-81 68-87 164-95 18-83 34 251 76-60 14-88 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 129-70 41-38 99-13 11-31 20 584 46-03 8-94 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 457-47 145-57 346-44 39-82 72 411 161-91 31-09 1.6 07.01-63 ex 07.01 H Onions (other than sets) 274 52-18 16-69 40-05 4-57 8 357 18-52 3-73 1.7 07.01-67 ex 07.01 H Garlic 10 147 1 932-44 618-20 1 483-24 169-58 309 490 685-85 138-48 1.8 07.01-71 07.01 K Asparagus 17 983 3 424-84 1 095-64 2 628-74 300-55 548 506 1 215-53 245-43 1.9 07.01-73 07.01 L Artichokes 1 578 303-06 96-43 229-51 26-38 47 970 107-26 20-60 1.10 07.01-75 I 07.01-77 f 07.01 M Tomatoes 917 176-95 56-48 135-54 15-44 28 179 62-71 12-28 1.11 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 295 56-89 18-16 43-58 4-96 9 060 20-16 3-95 1.12 07.01-93 07.01 S Sweet peppers 1 004 191-32 61-20 146-84 16-79 30 641 67-90 13-71 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 763 145-42 46-52 111-62 12-76 23 290 51-61 10-42 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 887 169-30 54-06 128-53 14-84 26 842 60-12 11-94 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-88 81-10 193-02 22-19 40 343 90-21 17-32 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 584 301-81 96-55 231-65 26-48 48 337 107-11 21-62 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 494 94-24 30-09 71-84 8-23 14 976 33-41 6-45 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 2 747 523-22 167-38 401-60 45-91 83 797 185-70 37-49 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 7314 1 392-89 445-60 1 069-11 122-23 223 078 494-36 99-81 2.5 08.02 AI Sweet oranges , fresh : - 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-56 120-01 287-06 32-91 59 229 133-16 26-47 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13  Navels , Navelines , Navelates, Salustianas, Vernas, Valencia lates , Maltese , Shamoutis, 08.02-17 Ovalis , Trovita and Hamlins 2 022 385-19 123-22 295-65 33-80 61 690 136-71 27-60 2.5.3 08.02-05 08.02-09 08.02-15  others 1 541 293-65 93-94 225-39 25-77 47 030 104-22 21-04 08.02-19 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 593 113-60 36-10 86-37 9-90 17 821 40-06 7-96 2.6.2 08.02-31  Mandarins and Wilkings 1 236 237-41 75-54 179-79 20-66 37 578 84-03 16-13 2.6.3 08.02-32  Clementines 785 150-79 47-98 114-19 13-12 23 867 53-37 10-25 2.6.4 08.02-34 1 08.02-37 f  Tangerines and others 1 902 362-28 115-89 278-07 31-79 58 022 128-58 25-96 10 . 9 . 81 Official Journal of the European Communities No L 256/ 11 NIMEXE CCT Amount of unit values per 100 kg net Code heading No Descriptioncode Bfrs /Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2 490 474-27 151-72 364-03 41-62 75 958 1 68-32 33-98 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 610 306-71 98-12 235-41 26-91 49 121 108-85 21-97 2.8.2 ex 08.02-70  pink 2 225 423-80 135-57 325-29 37-19 67 874 150-41 30-37 2.9 08.04-11 08.04-19 08.04 A I Table grapes 2 378 452-89 144-88 347-61 39-74 72 532 1 60-73 32-45 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 042 198-48 63-49 1 52-34 17-41 31 788 70-44 14-22 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 319 251-32 80-39 192-90 22-05 40 250 89-19 18-01 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 346-11 110-47 265-12 30-19 55 117 122-65 24-02 2.13 ex 08.07-32 ex 08.07 B Peaches 1 322 253-25 80-49 192-55 22-07 39 729 89-32 17-75 2.14 ex 08.07-32 ex 08.07 B Nectarines 3 032 584-89 186-68 448-02 51-03 93 140 207-27 40-60 2.15 08.07-51 1 08.07-55 I 08.07 C Cherries 3 482 667-04 212-02 507-17 58-15 104 643 235-27 46-77 2.16 08.07-71 I 08.07-75 j 08.07 D Plums 1 804 343-70 109-95 263-80 30-16 55 045 121-98 24-63 2.17 08.08-11 I 08.08-15 I 08.08 A Strawberries 1 839 350-69 11200 267-34 30-63 55 728 124-32 24-03 2.18 08.09-11 ex 08.09 Water melons 401 76-48 24-46 58-70 6-71 12 249 27-14 5-48 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 905 362-92 116-10 278-55 31-84 58 123 128-80 26-00 2.20 ex 08.09-90 ex 08.09 Kiwis 8 534 1 625-21 519-92 1 247-43 142-62 260 286 576-81 116-46